        Case 3:12-cv-04854-LB Document 1085 Filed 06/18/21 Page 1 of 2




 1   ROBERT H. BUNZEL (SBN 99395)                     DAVID C. KIERNAN (SBN 215335)
     PATRICK M. RYAN (SBN 203215)                     CAROLINE M. MITCHELL (SBN 143123)
 2   OLIVER Q. DUNLAP (SBN 225566)                    BRIAN G. SELDEN (SBN 261828)
     BARTKO ZANKEL BUNZEL & MILLER                    CATHERINE ZENG (SBN 251231)
 3   A Professional Law Corporation                   JONES DAY
     One Embarcadero Center, Suite 800                555 California Street, 26th Floor
 4   San Francisco, CA 94111                          San Francisco, CA 94104
     Telephone: (415) 956-1900                        Telephone: (415) 626-3939
 5   Email: SutterService@BZBM.com                    Email: sutterservice@jonesday.com

 6   JEFFREY A. LEVEE (SBN 125863)
     ELIZABETH M. BURNSIDE (SBN 258184)
 7   JONES DAY
     555 South Flower Street, 50th Floor
 8   Los Angeles, CA 90071
     Telephone: (213) 489-3939
 9   Email: sutterservice@jonesday.com
10   Attorneys for Defendant
     SUTTER HEALTH
11

12
                                        UNITED STATES DISTRICT COURT
13
                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14

15
     DJENEBA SIDIBE, et al.,                          Case No. 3:12-cv-4854-LB
16
                          Plaintiffs,                 SUTTER HEALTH’S NOTICE OF
17                                                    INTENT TO FILE UNDER SEAL ITS
              v.                                      OPPOSITION TO PLAINTIFFS’
18                                                    DAUBERT MOTION TO EXCLUDE
     SUTTER HEALTH,                                   CERTAIN OPINIONS OF
19                                                    DR. JONATHAN SKINNER
                          Defendant.
20

21

22

23

24

25

26

27

28
     2385.025/1633565.1                                                 Case No. 3:12-cv-4854-LB
        SUTTER HEALTH’S NOTICE OF INTENT TO FILE UNDER SEAL ITS OPPOSITION TO PLAINTIFFS’
             DAUBERT MOTION TO EXCLUDE CERTAIN OPINIONS OF DR. JONATHAN SKINNER
        Case 3:12-cv-04854-LB Document 1085 Filed 06/18/21 Page 2 of 2




 1           Please take notice that Defendant Sutter Health has filed its Opposition to Plaintiffs’

 2 Daubert Motion to Exclude Certain Opinions of Dr. Jonathan Skinner, provisionally under seal, at

 3 docket 1084.

 4

 5 DATED: June 18, 2021                                              JONES DAY
                                                       Counsel for Defendant SUTTER HEALTH
 6
                                                       BARTKO ZANKEL BUNZEL & MILLER
 7
                                                            A Professional Corporation
 8

 9
10                                              By:           /s/ Patrick M. Ryan
11                                                                       Patrick M. Ryan
                                                                      Counsel for Defendant
12                                                                     SUTTER HEALTH

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     2385.025/1633565.1                        1                        Case No. 3:12-cv-4854-LB
        SUTTER HEALTH’S NOTICE OF INTENT TO FILE UNDER SEAL ITS OPPOSITION TO PLAINTIFFS’
             DAUBERT MOTION TO EXCLUDE CERTAIN OPINIONS OF DR. JONATHAN SKINNER
